DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on 16 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 2 recites “N windings”.  While it appears that the specification references “n” as the number of turns for the air coil solenoid coil at [0046], limitations from the specification are not read into the claims and with such alternate language, it is not immediately clear that “N windings” equates to “n” for “number of turns”.  Clarification of the claim is required. 
At line 2 of claim 3, it is unclear if “a width” is the same as or different than “a width” recited at line 3 of claim 1 (with respect to the micro-coil).  
Claim 4 at line 2 recites the limitations “the first lead" and “the second lead”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 at lines 1-2 recites the limitations “the first lead" and “the second lead”.  There is insufficient antecedent basis for these limitations in the claim.
In claim 9, “substantially equal to six” is indefinite.  It is unclear what is encompassed by “substantially equal to” a number.  For instance, either the number is six (with the recitation “equal to”), or it isn’t “equal to” six.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thyagarajan et al. (U.S. Pub. No. 2019/0282825).  Regarding claim 1, Thyagarajan et al. (hereinafter Thyagarajan) discloses a neural stimulation probe ([0067], [0076], Figs. 3, 9 and 13), comprising: a micro-coil 120/121 comprising N windings (“loops”) (Figs. 1, 3, [0031], [0037], [0047] and [0056]), the N windings having a first end and a second end (Fig. 13 and [0076]), the micro-coil 120/121 having a width that is less than or equal to 40 μm ([0049] and [0050]) and a length equal to 180 μm [0051]; an input lead 1315 electrically coupled to the first end of the micro-coil (Fig. 13 and [0076]); an output lead 1315 electrically coupled to the second end of the micro-coil (Fig. 13 and [0076]); and a magnetic core 130, 332, 333, 334 disposed such that the N windings are wrapped about the magnetic core (Figs. 1 and 3 and [0031], [0032], [0048]).  However, Thyagarajan does not disclose explicitly that the length of micro-coil is less than or equal to 80 μm.  Thyagarajan does make such obvious as Thyagarajan discloses that designing the micro coil of Fig. 9 similar to a 2D solenoid would give a “length” (due to coiled nature of the wire of the solenoid) approaching 2 μm, which would result in a high electric-field gradient [0070] in order to reach the threshold for neural activation [0069]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure a “length” of a three-dimensional or two-dimensional micro coil ([0031], [0037] and [0078]) as taught by Thyagarajan, to be around 2 μm as a coiled solenoid length would be a straight line from one end of the coil to the other, not taking into account an entire length of the wire/conductor itself.  Moreover, Thyagarajan discloses that a “length” of 2 μm obtains a larger electric-field gradient, while not comprising the selectivity of the excitation volume ([0077] and [0078]) and thus reaching the threshold required for neural activation [0069].  Regarding claim 2, the micro-coil has a circular cross-section with a diameter that is less than or equal to 40 μm [0064].  Regarding claim 3, the micro-coil has a rectangular cross-section [0037] with a width that is less than or equal to 40 μm [0038] and a thickness that is less than or equal to 20 μm [0038].  Regarding claim 4, Thyagarajan discloses that the leads 1315 and the energizer, along with the probe comprising the micro-coil and core may be configured for implantation [0076], however Thyagarajan fails to disclose explicitly that the micro-coil, the magnetic core, the first lead, and the second lead are hermetically sealed within a bio-compatible material.  However, Thyagarajan makes such obvious as Thyagarajan discloses that the coils, electrical conductors, magnetic core and substrate can be fully encapsulated in a hermetically-sealed, biocompatible material ([0032] and [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the micro-coil, the magnetic core, the first lead, and the second lead hermetically within a bio-compatible material as Thyagarajan teaches that such elements may be fully encapsulated within a biocompatible encapsulant [0033] for medical applications [0032] and that the magnetic probe (including micro coil loops), the leads and energizer are configured for implantation [0076].  Regarding claims 5 and 6, the limitations of both are obvious in light of Thyagarajan based on Applicant’s admission in the specification at paragraph [0033] that “[S]pecific techniques for configuring a micro-coil to generate a high E-field gradient in a first direction, and very low gradient in the two orthogonal directions, are known in the art and are beyond the scope of the present description.”  Regarding claim 7, the micro-coil, the magnetic core, the first lead, and the second lead are fabricated on a silicon shank (“substrate”) ([0033], [0049] and [0076] and Figs. 3, 9 and 13).
Regarding claim 8, Thyagarajan discloses that the leads 1315 and the energizer, along with the probe (which includes the “substrate”/silicon shank, the micro-coil and core) may be configured for implantation [0076], however Thyagarajan fails to disclose explicitly that the micro-coil, the magnetic core, the first lead, the second lead and the “substrate”/shank are hermetically sealed within a bio-compatible material.  However, Thyagarajan makes such obvious as Thyagarajan discloses that the coils, electrical conductors, magnetic core and substrate can be fully encapsulated in a hermetically-sealed, biocompatible material ([0032] and [0033]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the micro-coil, the magnetic core, the first lead, the second lead and shank hermetically within a bio-compatible material as Thyagarajan teaches that such elements may be fully encapsulated within a biocompatible encapsulant [0033] for medical applications [0032] and that the magnetic probe (including micro coil loops and substrate/shank), the leads and energizer are configured for implantation [0076].  
Regarding claim 9, Thyagarajan discloses wherein N is “substantially equal to” five (see Figs. 3 and 9), however Thyagarajan fails to disclose explicitly that “N is substantially equal to six”.  However, Thyagarajan makes such obvious as Thyagarajan discloses that increasing the number of windings results in relatively larger magnetic field strengths being achieved and larger electric field gradients ([0070]-[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of windings to be “substantially equal to” six as Thyagarajan discloses five and the fact that incrasing the number of windings enables a sharp increase in the electric field strength and hence the number of spatial locations where strong electric field gradients can be obtained and the initiation of neural activation [0073].  Moreover, Applicant fails to provide any criticality for the number six or “substantially equal to six,” and as noted above, it is unclear what “substantially equal to six” implies.  
Regarding claim 10, the magnetic core 130 comprises a material having both a substantial relative permeability and a substantial magnetization factor [0033]. Regarding claim 11, the substantial relative permeability is at least 800 [0033]. Regarding claim 12, the magnetic core comprises NiFe (“[S]uitable materials for the magnetic core 130 include ferromagnetic materials, including iron, cobalt, nickel, and/or alloys thereof.”) [0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791